DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 18 May 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 16 August 2021 has been entered.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 17 and 18 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely “system” and “unit”.  Therefore, these claims are presumed to invoke 35 U.S.C. § 112, sixth paragraph.
The claim limitations “process measuring system” and “local processing unit” invoke 35 U.S.C. § 112, sixth paragraph.  However, the specification as filed fails to disclose the and under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claims 17 and 18 are additionally rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement for not providing a description of the “associated software logic configured to convert a measuring system input and pass the measuring system input to a supervisory controller or human machine input device for data manipulation and storage and to transform the measuring system input from the supervisory controller or human machine input device to a manipulation of the field actuating device or the field actuator”, the “software programming capable of acting on a specific configurable parameter chosen from a process input, a set point, an alarm, and combinations thereof”, the “associated software programming”, or the “supervisory controller and software programming capable of acting on a specific configurable parameter chosen from a process input, a set point, an alarm, and combinations thereof”.
Claims 1, 2, 4 to 8, 17 to 24, and 27 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Regarding claims 1, 2, 4 to 8, 23, 24, and 27, it is unclear how the height to diameter ratios for working volumes of the claimed rage of about 2 L to about 10 L can be about 1.5 considering that the height to diameter ratio for a working volume of 4 L, which is within the claimed range, is only about 0.6.
Regarding claims 17 and 18, it is unclear what a “supervisory controller” is.
Regarding claims 19 to 22, it is unclear how a 10 L bioprocessing system can have a working volume of anything other than 10 L, i.e., from about 2 L to about 10 L as claimed.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 to 8, 17, 19 to 24, and 27 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jenzsch et al. (WO 2010/139470) in view of Galliher et al. (U.S. Pat. No. 2008/0068920), both references previously cited.
Regarding claims 1, 4, 5, and 8, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a vessel having a working volume of from 5 L to about 25,000 L, a height to diameter ratio of from 1.4 to 1.8, a ratio of the diameter of the impeller to the diameter of the bioprocessing bag equal to a value of from about 0.2 to 0.8, and a sparging surface.  Jenzsch et al. at page 6, lines 4 to 10 and page 12, lines 17 to 18.  Jenzsch et al. do not explicitly teach that the bioprocessing bag has a height to diameter ratio of about 0.6 at 4 L, an impeller operatively 
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 L to 10 L and 50 L to 5,000 L.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. also teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Finally, Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Galliher et al. at paragraph [0097].
Finally, the limitation that the height to diameter ratio at 4 L is about 0.6 is merely a design choice that would have been prima facie
Regarding claims 6 and 7, Jenzsch et al. teach that the impeller is a pitch blade impeller mounted on the center of the impeller plate.  Jenzsch et al. at page 3, lines 27 to 29 and Figures 1a to 1j.
Regarding claim 17, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a vessel having a working volume of from 5 L to about 25,000 L with the ratio of the diameter of the impeller to the diameter of the bioprocessing bag equal to a value of from about 0.2 to 0.8 and a sparging surface.  Jenzsch et al. at page 6, lines 4 to 5 and 9 to 10; and page 12, lines 17 to 18.  Jenzsch et al. do not explicitly teach that the bioprocessing bag has an impeller operatively connected to an inside bottom surface of the flexible wall, that a sparging surface is positioned about 3 mm to about 200 mm beneath the impeller, a process measuring system, a system of field actuating devices or field actuators, or a local processing unit and associated software logic configured to convert a measuring system input and pass the measuring system input to a supervisory controller or human machine input device for data manipulation and storage and to transform the measuring system input from the supervisory controller or human machine input device to a manipulation of the field actuating device or the field actuator.
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 L to 10 L and 50 L to 5,000 L.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al.
Galliher et al. also teach a system of field actuators, a control system which may be used to control sensor electronics, electronic interfaces, pressurized gas controllers and other devices.  Galliher et al. also teach that the control system 34 may be operatively associated with each of the spargers and configured to operate the spargers independently of each other to control multiple gases being introduced into the container and that the mixing system can be controlled by the control system 34.  Galliher et al. further teach that some features may be controlled manually by a user or by an automated control system.  Finally, Galliher et al. teach that the “results of the sensing operations may be input into a computer-implemented control system 115 (e.g., a computer) for calculation and control of various parameters (e.g., temperature and weight/volume measurements) and for display and user interface.  Such a control system may also include a combination of electronic, mechanical, and/or pneumatic systems to control heat, air, and/or liquid delivered to or withdrawn from the disposable container as required to stabilize or control the environmental parameters of the process operation.  Galliher et al. at paragraphs [0031], [0032], [0065], [0066], and [0071].
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Jenzsch et al. explicitly teach that the impeller (agitator) can have a height of 200 mm and Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Jenzsch et al. at page 5, lines 25 and Galliher et al.
Regarding claim 19, Jenzsch et al. teach a linearly scalable bioprocessing system comprising a vessel having a working volume of from 5 L to about 25,000 L with the ratio of the diameter of the impeller to the diameter of the bioprocessing bag equal to a value of from about 0.2 to 0.8 and a sparging surface.  Jenzsch et al. at page 6, lines 4 to 5 and 9 to 10; and page 12, lines 17 to 18.  Jenzsch et al. do not explicitly teach that the bioprocessing bag has an impeller operatively connected to an inside bottom surface of the flexible wall with a sparging surface is positioned about 3 mm to about 100 mm beneath the impeller.
Galliher et al. teach that bioreactors for performing chemical, biochemical or biological reactions may be collapsible bags and that these bags can be of different volumes including 2 L to 10 L and 50 L to 5,000 L.  Galliher et al. at paragraphs [0004] and [0037].  Galliher et al. teach that an impeller support 300 may be affixed to portions of a container wall 302, preferably at a lower portion thereof, an impeller hub 304, a motor 306, a motor shaft 308 and a drive head 310.  Galliher et al. at paragraph [0081].  Galliher et al. teach that it is known to include spargers 540 positioned beneath blades of the impeller.  Galliher et al. at paragraph [0096].  
It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Jenzsch et al. to incorporate an impeller mounted inside the bottom surface of the flexible bag wall as taught by Galliher et al. because such an arrangement is conducive for cultivating biological cells.  The spacing of the impeller to the sparging surface is merely a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the mixing and sparging needs, especially considering that Galliher et al. teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”.  Jenzsch et al. at page 5, lines 25 and Galliher et al.
Regarding claims 20 to 22, Galliher et al. teach that the container (e.g., collapsible bag) and the various components (including the impeller) are formed of a suitable similar or different flexible material, and that the flexible material may be one that is USP Class VI certified, e.g., silicone, polycarbonate, polyethylene, and polypropylene.  Galliher et al. at paragraphs [0038], [0079], and [0098].
Regarding claims 23 and 24, Galliher et al. teach a sparger with a plurality of drilled holes with a diameter of 0.5 mm and 1.0 mm.  Galliher et al. at paragraph [0119].
Regarding claim 27, the manner of operating a claimed apparatus, i.e., with a maximum power input per unit volume of 1400 W/m3 and a maximum speed of about 300 rpm, does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Claim 18 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Jenzsch et al. (WO 2010/139470) in view of Galliher et al. (U.S. Pat. No. 2008/0068920), as applied to claims 1, 2, 4 to 8, 17, 19 to 24, and 27 supra; and further in view of West et al. (U.S. Pat. Appl. Pub. No. 2005/0158701), all references previously cited.
Regarding claim 18 as explained supra, Jenzsch et al. in view of Galliher et al. teach a means for human interaction with the system using a computer but do not teach that the interface is a touch-screen based interface.  However, West teaches an integrated bioreactor system monitor and control system having a supervisory controller 120 and a utility tower 115 having a data entry/display touch-screen 117.  West also teaches that the supervisory controller contains software programming capable of acting on a specific configurable parameter such as a process input, a set-point, and combinations thereof.  West at paragraphs [0013] to [0017], and [0080] and Figures 2 and 10.  It would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Jenzsch et al. in view of Galliher et al. to use a touch-screen interface 
Response to Arguments
Applicant’s arguments filed 16 August 2021 have been fully considered but are not persuasive.
The examiner continues to disagree with Applicant that paragraph [0032] of the application as filed provides adequate written description for the “process measuring system” and “local processing unit” to overcome the rejections under 35 U.S.C. § 112, first paragraph and under 35 U.S.C. § 112, second paragraph.  Request for Continued Examination and Amendment and Response to Final Office Action filed on 16 August 2021 at pages 6 to 7.  Once again, at best, this paragraph provides a generalized description of a system “built on a configurable software platform” that can perform various actions but does not provide any description of what the features of this “configurable software” are.  Applicant is again reminded that 35 U.S.C. § 112, first paragraph, requires that “(t)he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms” and Applicant’s vague and incomplete description of a system “built on a configurable software platform” can neither be considered full, clear, or exact nor to “particularly point out and distinctly claim” the invention as required by 35 U.S.C. § 112, second paragraph.
Regarding Applicant’s argument “that one of ordinary skill in the art would readily understand” the meaning of the term “supervisory controller” and its reference to a Google search, a Wikipedia entry, and paragraph [0012] of the specification as filed, Request for at the time the application was filed.  Indeed, paragraph [0012] of the specification as filed is just as vague and inconclusive as paragraph [0032] supra.  Applicant is reminded that as claimed the supervisory controller is imbued with specific functionality and Applicant has not disclosed such a “supervisory controller” in “full, clear, concise, and exact terms” as required by 35 U.S.C. § 112, second paragraph.
Applicant’s statement that “any allegation to modify the references to provide the claimed spacing [of the height of the impeller from the sparging surface] is only the result of impermissible hindsight reconstruction of Applicant’s invention”, Request for Continued Examination and Amendment and Response to Final Office Action filed on 16 August 2021 at page 10, is absurd.  As explained supra, Galliher et al. specifically teach that the “(p)ositions of impellers in a container may depend on the process to be performed in the container”, which negates Applicant’s unsupported allegation of “impermissible hindsight reconstruction”.  Moreover, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation1.”  M.P.E.P. § 2144.05(II)(A).  Regardless, Galliher et al. do provide a reasoning based on rational underpinning to explain why one of ordinary skill in the art would have chosen the claimed spacing.  Galliher et al. at paragraph [0097].  Furthermore, the fact that Applicant has recognized another advantage, for example “high kLa values” (though it is important to note that Applicant has not defined what is a “high” or a “low” kLa value), that would flow naturally from following the suggestion of the prior 
Finally, in response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  M.P.E.P. § 2145(IV).
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 	Indeed, Applicant admits on the record that “(t)he ideal height of the impeller is variable for larger bags, and can be determined with no more than routine experimentation.”  Specification as filed at paragraph [0030], emphasis added.